        Case 1:16-cr-00656-GHW Document 800 Filed 11/17/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 11/17/2020
 ROBERT GIST,
                                 Movant,                          19-cv-5095-GHW

                     -against-                                    16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                             ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

       On November 17, 2020, the Court received Mr. Gist’s letter regarding his placement in the

Special Housing Unit of the Metropolitan Detention Center, Brooklyn. See Dkt. No. 798. The

Government is directed to respond to Mr. Gist’s letter by no later than November 30, 2020.

       The Clerk of Court is directed to mail a copy of this order to Mr. Gist at the address

provided in Dkt. No. 798.

       SO ORDERED.

 Dated: November 17, 2020
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge
